DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/19/22 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20060106378 A1 – previously cited) in view of Pasternak (US 20140377148 A1). 

For claim(s) 7-8, Kobayashi teaches A tissue dividing jig [100-500] for dividing a needle biopsy tissue [entire disclosure – see at least abstract] in a longitudinal direction [direction A – Fig. 1, ¶58] corresponding to an axial direction along a biopsy needle [direction A can correspond to an axial direction of a biopsy needle; more generally, the claim(s) limits a jig which is for tissue from a needle and thus this amendment appears to limit the arrangement of the jig relative to a biopsy needle only as an intended use], the tissue dividing jig comprising: 
a tissue dividing base [300-400] having a tissue placement portion [31-36, 400] on which the needle biopsy tissue is to be placed; [Fig. 37]; 
a cutting blade set; [21]; 
and a biopsy needle guide that can fix a biopsy needle carrying the needle biopsy tissue collected therewith in a lengthwise direction corresponding to the axial direction along the biopsy needle, [a number of positioning structures in Kobayashi constitute(s), under BRI, a form of a ‘needle guide’ in that (at least) a biopsy needle device can rest or be positioned upon or against them when depositing tissue into 41a-b such as guides 32, edge 35, even the surface 41 forming 41a-b itself can rest a needle thereupon],
wherein the cutting blade set is provided with a cutting blade member [200] and a guide portion, [100], 
the tissue dividing base and the cutting blade set have a positioning mechanism [32] that mutually fixes a position of the tissue dividing base and a position of the cutting blade set, [Figs. 36-40; ¶74]
the cutting blade member is provided with a cutting blade [21] extending in the  longitudinal direction [A] of the tissue placement portion, [Figs. 1-2], 
the guide portion guides the cutting blade member to move the cutting blade member to a fixed position on the tissue dividing base, [¶¶103-104]
and the cutting blade is disposed at a position where, when the cutting blade set is disposed at a predetermined position on the tissue dividing base by the positioning mechanism and the cutting blade member is moved using the guide portion, the cutting blade divides the needle biopsy tissue placed on the tissue placement portion into two fragments in the longitudinal direction. [shown in Figs. 37-41 with Fig. 41 showing tissue 700 divided in to at least two fragments].  

For claim(s) 7-8 Kobayashi fails to teach the needle guide configured to receive a biopsy needle and fix the needle upon insertion of the needle therein.  
Pasternak teaches a tissue sample mounting jig [200 in Fig. 7] comprising a biopsy needle guide [204-208] configured to receive a biopsy needle [verbatim in ¶132] in a lengthwise direction corresponding to the axial direction along the biopsy needle and fix the needle upon insertion therein [¶¶132-135] [though not relied upon — Figs. 3C-D of Pasternak appear to disclose an equally suitable embodiment for the limitation in question of claim(s) 7-8]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the biopsy needle guide of Kobayashi to incorporate the mounting jig configuration of Pasternak (e.g., to mount the frame and needle bed 204-210 of Pasternak onto pedestal 300 of Kobayashi) in order to improve sterility, security, and reliability of sample handling. As motivated by Pasternak ¶19. 

For claim(s) 9 and 12 Kobayashi teaches a sheet-like member [41] having an affinity for the needle biopsy tissue [41 being a sponge has at least some amount of ‘affinity’ (i.e., binding ability / adsorption / absorption) for lymph node tissue 700] is further positioned upon the tissue placement portion. [41 upon 42 and 300]. 

For claim(s) 10 and 13, Kobayashi teaches the sheet-like member can be divided by the cutting blade. [cutting sponge 41 along with tissue 700 per ¶104]. 

For claim(s) 11 and 14, Kobayashi teaches the tissue dividing base can be divided at a cutting position of the needle biopsy tissue. [where sponge 41 of 400 is cut and divided with tissue 700 per ¶104 and where, more generally per Figs. 31-37, the device is assembled such that individual elements (such as 100 from 300 and 300 from 400) can be said to be divided (i.e., held separate) ‘at a cutting position’]. 


Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791